The petition by the state of Connecticut for certification for appeal from the Appellate Court, 94 Conn. App. 667 (AC 25313), is granted, limited to the following issues:
“1. Did the Appellate Court properly decide that the defendant’s conviction of sexual assault in the third *917degree under General Statutes § 53a-72a (a) (2) was not supported by sufficient evidence that the defendant was the stepfather of the victim?
The Supreme Court docket number is SC 17677.
James M. Ralls, senior assistant state’s attorney, in support of the petition.
Martin Zeldis, public defender, in opposition.
Decided May 31, 2006
“2. Did the Appellate Court properly decide that General Statutes § 53a-72a (a) (2) violated the guidelines of equal protection?”